DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, Species A (claims 1-15, figure 9) in the reply filed on 5/5/2021 is acknowledged.  The traversal is on the ground(s) that search and examination of the alleged species would not impose a serious search or examination burden and applicant’s claims are directed to a reasonable number of species. Applicant further argues that according 37 C.F.R. 1.146, four is a reasonably number to have examined together in the same application.  This is not found persuasive because the structure of these species are distinct and searching each species if the claims are directed specifically to a single species over the prosecution would add search burden. Furthermore, prior art applicable for one species will not necessarily apply to other species. Therefore, these species do not qualify under a reasonable number of species to be examined under a single application. If the generic claim is found allowable, then the claims specific to non-elected species could be combined.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, line 5, the limitation “are adjacent one another” appears to be amended to recite “are adjacent to one another” to resolve the grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1).
Regarding claim 1, Lee discloses a drug delivery device (figures 8A-8B) comprising:
a housing (housing formed by elements 802 and 812) having a closed drug reservoir lumen (lumen that accommodates element 806) bounded by a first wall structure 802 constructed of a first material (paragraph 0069) and a hydrophilic second wall structure 812 (paragraph 0070, at least polyamide and polyesters are hydrophilic) constructed of a second material different from the first material; and
a drug 806 contained in the drug reservoir lumen (lumen that accommodates element 806),
wherein the first wall structure 802 is impermeable (paragraphs 0067 and 0068, the structure is only water permeable) to the drug, and
wherein the first wall structure 802 and the second wall structure 812 are adjacent one another and together form an elongated tube (figure 8A), wherein the second wall structure 812 forms a longitudinal strip extending along at least a portion of a length of the tube (figure 8B shows cross-section indicating element 812 is extending along at least a portion of a length of the tube).
Lee is silent regarding the second wall structure is permeable to the drug in the embodiment disclosed in figure 8B.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the second wall structure of first embodiment of Lee to incorporate the wall structure permeable to the drug as taught by different embodiment of Lee for the purpose of using an alternative approach to release the drug (paragraph 0065).

Regarding claim 2, Lee discloses wherein the device is configured for deployment and retention in a body cavity of lumen (paragraph 0035, lines 1-3).

Regarding claim 3, Lee discloses wherein the body cavity is other than the bladder (paragraph 0034, lines 1-4, “another genitourinary site”).

Regarding claim 4, Lee discloses wherein the device is elastically deformable between a relatively straightened shape and a retention shape suited to retain the device within the body cavity (figure 18, paragraph 0220, lines 1-4, during insertion the device will be relatively straightened shape and after deployment, the device attains retention shape).

Regarding claim 5, Lee discloses further comprising a retention frame lumen 310 (figure 4, the embodiments in figures 8A, 8B and figure 4 are only differing in reservoir portion but remaining portion of the drug delivery device is same in both embodiments) and a retention frame 314 disposed therein.



Regarding claim 12, Lee discloses wherein the drug is in the form of one or more solid drug units (paragraph 0035, lines 6-8).

Regarding claims 13 and 14, Lee discloses wherein the drug is a low solubility drug (paragraph 0090, lines 1-2) or a high solubility drug (paragraph 0089, lines 1-2).

Regarding claim 15, Lee discloses wherein the device is configured to release solubilized drug (paragraph 0064, lines 2-9) from the closed drug reservoir lumen by diffusion through the second material (paragraph 0065, lines 1-7), upon the drug being contacted by water that enters the drug reservoir lumen through the first wall structure or through the first and second wall structures 802, 812.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Matsuura et al. (US 6,183,461 B1).
Regarding claim 7, Lee discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 6. Lee is silent regarding wherein the Silicone has a Shore hardness of from 50A to 70A.
However, Matsuura teaches a design of an implantable drug delivery device wherein the Silicone has a Shore hardness of from 50A to 70A (column 7, lines 13-16) for the purpose of imparting specific elastic property to the first wall structure (column 7, lines 10-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the Shore hardness of Silicone .

Claims 8-10 and 24-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Kuzma et al. (US 2009/0208540 A1).
Regarding claims 8 and 9, Lee discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lee is silent regarding wherein the second material comprises a thermoplastic polyurethane wherein the thermoplastic polyurethane has a Shore hardness of from 80A to 65D.
However, Kuzma teaches the second wall structure (figure 3) comprises a thermoplastic polyurethane (paragraph 0052) having a Shore hardness of from 80A to 65D (Table 1) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the second wall structure material of Lee to incorporate wherein the second material comprises a thermoplastic polyurethane wherein the thermoplastic polyurethane has a Shore hardness of from 80A to 65D as taught by Kuzma for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).

Regarding claim 10, Lee discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lee discloses wherein the first material comprises 
However, Kuzma teaches the second wall structure (figure 3) comprises a thermoplastic polyurethane (paragraph 0052) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the second wall structure of Lee to incorporate wherein the second wall structure comprises a thermoplastic polyurethane as taught by Kuzma for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).

Regarding claims 24 and 25, Lee discloses a drug delivery device (figures 8A-8B) comprising:
a housing (housing formed by elements 802 and 812) having a drug reservoir lumen (lumen that accommodates element 806) bounded by a first wall structure 802 constructed of a first material (paragraph 0069) and a second wall structure 812 (paragraph 0070) constructed of a second material different from the first material, wherein the first wall structure 802 and the second wall structure 812 are adjacent one another and together form an elongated tube (tube shown in figures 8A and 8B) in which the second wall structure 812 forms a longitudinal strip extending along at least a portion of a length of the tube (figure 8B shows cross-section indicating element 812 is extending along at least a portion of a length of the tube); and

wherein the first wall structure 802 is impermeable (paragraphs 0067 and 0068, the structure is only water permeable) to the drug.
Lee is silent regarding the second wall structure is permeable to the drug in the embodiment disclosed in figure 8B.
However, Lee discloses in a different embodiment that instead of using apertures, drug can be made permeable through the wall (paragraph 0065) for the purpose of using an alternative approach to release the drug (paragraph 0065).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the second wall structure of first embodiment of Lee to incorporate the wall structure permeable to the drug as taught by different embodiment of Lee for the purpose of using an alternative approach to release the drug (paragraph 0065).
Lee is silent regarding wherein the second material comprises a hydrophilic thermoplastic polyurethane and has a Shore hardness of 70A or greater.
However, Kuzma teaches the second wall structure (figure 3) comprises a hydrophilic thermoplastic polyurethane (paragraph 0052, paragraph 0024) and has a Shore hardness of from 70A or greater (Table 1) or 70A and 65D (Table 1) for the purpose of achieving physiological release rates of the drug (paragraph 0051, lines 1-3) using a material that has excellent biocompatibility, biostability and physical properties (paragraph 0002).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the second wall structure material of Lee to incorporate wherein the second material comprises a hydrophilic 

Regarding claim 26, Lee discloses wherein the device is configured to release solubilized drug (paragraph 0064, lines 2-9) from the closed drug reservoir lumen by diffusion through the second material (paragraph 0065, lines 1-7), following contact of the drug tablets (paragraph 0065) with water that enters the drug reservoir lumen through the first and second wall structures 802, 812 (Lee modified in view of Kuzma to include hydrophilic thermoplastic polyurethane as explained in rejection of claim 24 above would allow the water to pass through the second wall structure because the second wall material is same as applicant’s claimed invention and in applicant’s invention, using hydrophilic thermoplastic polyurethane allows water to pass through).

Regarding claim 27, Lee discloses wherein the device is elastically deformable between a relatively straightened shape and a coiled retention shape (figure 18, paragraph 0220, lines 1-4, during insertion the device will be relatively straightened shape and after deployment, the device attains retention shape).

Regarding claim 28, Lee discloses further comprising a retention frame lumen 310 (figure 4, the embodiments in figures 8A, 8B and figure 4 are only differing in reservoir portion but remaining portion of the drug delivery device is same in both embodiments) and a retention frame 314 disposed therein.



Regarding claim 30, Lee discloses wherein the drug is a kinase inhibitor (paragraph 0097, “valrubicin” is a kinase inhibitor drug).

Regarding claim 31, Lee discloses wherein the drug is gemcitabine (paragraph 0097).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0331770 A1) in view of Tam et al. (US 6,458,069 B1).
Regarding claim 10, Lee discloses the claimed invention substantially as claimed, as set forth above in claim 1. Lee is silent regarding wherein the first wall structure and the second wall structure are formed in a coextrusion process.
However, claim 11 is claiming product by a process therefore, since the final design would be same as claimed, according to MPEP 2113, Lee discloses the claimed invention.
Additionally Tam teaches a design of a multi layer balloon wherein two layers are joined by coextrusion process (column 26, lines 45-49 for the purpose of forming strong bonding between two layers (column 26, lines 45-49). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the method of manufacturing the first wall structure and the second wall structure of Lee to incorporate a coextrusion process as taught by Tam for the purpose of forming strong bonding between two layers (column 26, lines 45-49).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arnold (US 4,014,335) discloses a drug delivery device for delivering drug into the eyes by allowing drug to permeate through the wall.
Lee (US 5,629,008) discloses an implantable drug delivery device for a long term delivery.
Glover (US 2004/0013702 A1) discloses an implantable drug delivery device for controlled release of the drug.
Cima et al. (US 2009/0149833 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.
Lee (US 2011/0052497 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.
Lee et al. (US 2011/0060309 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.
Martin et al. (US 2011/0106006 A1) discloses an implantable device for long term drug delivery.
Benson (US 2011/0112475 A1) discloses a drug delivery device wherein the drug permeates through second wall structure.
Cima et al. (US 2011/0152839 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.
Boyko et al. (US 2011/0202036 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.
Boyko et al. (US 2011/0218488 A1) discloses an implantable drug delivery device that changes into a retention shape after being deployed into the organ.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783